Citation Nr: 1628689	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-16 951	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher level of payment of educational assistance benefits under Chapter 33, Title 38, United States Code (known as the Post-9/11 GI Bill), currently paid at the 80 percent level.

(Other non-education issues on appeal are addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to March 2004.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 determination by the Department of Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office (RO) and Education Center.

The Veteran testified as to this issue on appeal at a Board hearing at the RO in September 2011; a transcript of that hearing is of record.  The Board previously remanded this matter for further development in February 2012 and June 2014.  

Non-education issues on appeal are addressed in a separate Board decision under separate cover, as they involve completely different facts and legal requirements.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously explained, both in 2012 and 2014, that the determination of whether the Veteran is entitled to the maximum amount of Chapter 33 educational assistance benefits centers, in part, around whether he was discharged due to a service-connected disability, and that service treatment records and personnel records are necessary before the Board may fairly adjudicate this claim.  As explained in the 2012 remand, the characterization of the Veteran's reason for discharge by the Department of Defense (DoD) is not necessarily determinative as to whether the discharge was due to service-connected disability for the purposes of Chapter 33 benefits.  The additional explanation as to why these records are necessary is contained in the prior remands and is incorporated herein by reference.

The Board noted previously that, although the Veteran's DD Form 214 indicated that his separation was due to a "physical condition, not a disability," the exact circumstances surrounding his discharge were not discernible from the record on appeal.  As directed in a prior remand, the Veteran's claims folder was obtained and associated with his education file.  This included certain service treatment records; however, the Veteran's service personnel records (SPRs) were not associated with the claims folder, and the AOJ did not otherwise request such documents.  

In the 2014 remand, the Board reiterated that it is particularly important that the Veteran's SPRs are obtained in this case.  As such, the Board directed the AOJ to obtain the Veteran's complete SPRs, especially those relating to the basis for his discharge from service, to include any medical reports prepared in connection therewith.  Nevertheless, the AOJ still did not attempt to obtain the Veteran's SPRs.  Instead, the AOJ submitted a request to the DoD to clarify whether the Veteran was discharged for a "disability."  The DoD responded that the Veteran was discharged for a "physical condition, not a disability," and that there was no proof that he had been granted a different discharge, i.e., due to disability.  This is insufficient development and does not extinguish the need to comply with the Board's prior remand directives to obtain the Veteran's SPRs, particularly since it appears to rely solely on the DD Form 214.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain the Veteran's complete service personnel records, especially those relating to the basis for the Veteran's discharge from service, to include any medical reports prepared in connection therewith.

2.  After undertaking any other development deemed appropriate, the AOJ must readjudicate this issue.  The AOJ is directed to consider the facts and circumstances surrounding the Veteran's discharge from service, and to not rely solely on the information recorded on his DD Form 214 in readjudicating the merits of the claim.  

3.  If the benefit sought on appeal is not granted, provide a supplemental statement of the case before returning the case to the Board for review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

